DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-8 of Applicant’s Response filed 03/12/2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, 14, 21, and 23-24 
As per claim 1, the claim recites the limitation “displaying. . . only the plurality of first seats indicated as being available.” This limitation renders the claim indefinite since it would be unclear to one of ordinary skill in the art as to which previously introduced available seats the limitation intends to refer to. Namely, the claim introduces “one or more events having tickets available for purchase,” “an available first inventory for a first event,” and “a plurality of first seats that are a subset of the available first inventory.” (emphasis added). Since “a plurality of first seats indicated as being available” has not yet been introduced, and since it is unclear as to which of the previously introduced terms (which constitute a plurality of available seats) this limitation intends to refer to, this limitation renders the claim indefinite under 35 U.S.C. 112(f).  Because one of ordinary skill in the art would not understand which seats are to be displayed in the displaying step, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant regards as the claimed invention. 
As per claims 3-11, 14, 21, and 23-24, these claims are indefinite since they depend from claim 1 and do not cure the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 10-11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et. al. (U.S. PG Pub. NO. 20120226589; hereinafter "Geisler") in view of Scarborough et. al. (U.S. PG Pub. No. 20150066546; hereinafter "Scarborough") further in view of Guggenheim et. al. (U.S. PG Pub. No. 20140006069; hereinafter "Guggenheim").
As per claim 1, Geisler teaches:
A computer-implemented method for providing a better user ticket purchasing process using a ticketing system having a web interface with one or more pages, the method comprising:
Geisler teaches a system and method for providing for purchasing of tickets. (Geisler: abstract) Geisler further teaches that the system may perform the processes by providing a web interface with one or more web pages. (Geisler: paragraph [0032])
presenting, by the web interface, an event selection menu configured to display one or more events having tickets available for purchase to a user;
Geisler teaches the presentation of an event selection menu which may be displayed to a user wherein the events may have tickets available for purchase. (Geisler: paragraph [0087], Fig. 4, 6-7)
retrieving, from a ticket database of the ticketing system, an available first inventory for a first event selected by the user;
Geisler teaches that the available inventory for a first event selected by a user may be retrieved from a ticket database of the system. (Geisler: paragraph [0077 80-81, 87, 90])
Geisler does not appear to explicitly teach:
determining, using demographic information of the user, a customer demographic segmentation of the user; the demographic information of the user including an income of the user, a marital status of the user, a number of children of the user, or a combination thereof,
Scarborough, however, teaches that a user may be identified as a "good actor" based on their determined income level (demographic information used to segment the user), and in response to such, the user may be offered the opportunity to purchase special seats which are a subset of the available seats. (Scarborough: paragraphs [0042, 66]) Scarborough further teaches that, when the user is offered the opportunity to reserve such seats, the specially identified seats for the user may be identified and displayed on a map. (Scarborough: paragraphs [0129-130]) Scarborough teaches combining the above elements with the teachings of Geisler for the benefit of providing flexible and satisfactory experiences regarding obtaining tickets for an event and for allowing a company to bias ticket offers towards those deemed to be favored actors and against those deemed to be disfavored actors. (Scarborough: paragraphs [0004, 31, 35-36]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scarborough with the teachings of Geisler to achieve the aforementioned benefits.
Geisler in view of Scarborough further teaches:
determining, from among the available first inventory using the customer demographic segmentation, a plurality of first seats that are a subset of the available first inventory;
Scarborough teaches that a user may be identified as a "good actor" based on their determined income level (demographic information used to segment the user), and in response to such, the user may be offered the opportunity to purchase special seats which are a subset of the available seats. (Scarborough: paragraphs [0042, 66]) Scarborough further teaches that, when the user is offered the opportunity to reserve such seats, the specially identified seats for the user may be identified and displayed on a map. (Scarborough: paragraphs [0129-130]) The motivation to combine Scarborough persists.
displaying, in a venue map region of the web interface, a first venue map having only the plurality of first seats according to the available first inventory, the plurality of first seats comprising only a subset of the available first inventory, wherein the venue map region and the event selection menu are configured on the same page of the web interface, wherein the event selection menu includes an event comparison submenu configured to allow the user to choose a second event while viewing the available first inventory and the first venue map;
 Geisler teaches that the event selection menu may be presented along a side of a web page next to a venue map region with a plurality of seats. (Geisler: paragraphs [0079-81, 104] Figs. 6,7) Geisler teaches that the event selection menu may present events on multiple dates to the user for comparison. (Geisler: paragraphs [0079-81, 104], Figs. 6, 7) Scarborough teaches that a user may be identified as a "good actor" based on their determined income level (demographic information used to segment the user), and in response to such, the user may be offered the opportunity to purchase special seats which are a subset of the available seats. (Scarborough: paragraphs [0042, 66]) Scarborough further teaches that, when the user is offered the opportunity to reserve such seats, the specially identified seats for the user may be identified and displayed on a map. (Scarborough: paragraphs [0129-130]) The motivation to combine Scarborough persists.
and retrieving, by the web interface, a set of desired seats when the user performs a clicking or tapping action on a subset of the plurality of first seats from the first venue map;
 Geisler teaches that a user may click on a given seat in the seating chart and the seats may be retrieved. (Geisler: paragraph [0062, 85-86])
determining, by user input to the web interface, a desired number of seats for purchase;
Geisler teaches that the user may input the number of desired seats. (Geisler: paragraphs [0025, 55, 57])
determining, by user input to the web interface, a desired price range of seats for purchase; 
Geisler teaches that the user may input the desired price range for the given seats. (Geisler: paragraph [0018, 50, 55, 57, 109])
determining, by an analytics engine of the ticketing system, one or more optimal seats corresponding to the desired price range of seats for purchase;
Geisler teaches that those tickets with the highest perceived value at a preselected price range may be determined and displayed to the user based on the selected price range. (Geisler: paragraph [0019, 62-63, 85, 109-110])
displaying, by the venue map, the one or more optimal seats;
Geisler teaches that those tickets with the highest perceived value at a preselected price range may be determined and displayed on the map to the user based on the selected price range. (Geisler: paragraph [0019, 62-63, 85, 109-110])
Geisler in view of Scarborough does not appear to explicitly teach:
determining, by an analytics engine, upgraded seats corresponding to the desired price range and desired number of seats for purchase, the one or more upgraded seats each having prices exceeding the desired price range; 
 Guggenheim, however, teaches that, based on the number of tickets required by a user, a map may displayed which offers the user tickets at a higher price than the price range which has been selected by the user. (Guggenheim: paragraph [0036]) Guggenheim further teaches combining the above elements 
Geisler in view of Scarborough further in view of Guggenheim further teaches:
displaying, by the venue map, the one or more upgraded seats.
 Guggenheim teaches that, based on the number of tickets required by a user, a map may displayed which offers the user tickets at a higher price than the price range which has been selected by the user. (Guggenheim: paragraph [0036]) The motivation to combine Guggenheim persists.
As per claim 3, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
retrieving, from the ticket database, an available second inventory for the second event selected by the user;
As outlined above, Geisler teaches that the user may be able to view multiple events for multiple dates.(Geisler: paragraphs [0079-81, 104]) Geisler further teaches that when a user selects a given event, the inventory for that event may be retrieved from a database. (Geisler: paragraphs [0017, 77, 80-82, 87, 90]) Thus, Geisler teaches the retrieval of an available second inventory for the second event when selected by the user.
and displaying, in the venue map region, a second venue map having a plurality of second seats according to the available second inventory.
 As outlined above, Geisler teaches the presentation of an event selection menu which may be displayed to a user wherein the events may have tickets available for purchase. (Geisler: paragraph [0087], Fig. 4, 6-7) Geisler teaches that the event selection menu may be presented along a side of a web page next to a venue map region with a plurality of seats. (Geisler: paragraphs [0079-81, 104] Figs. 6,7) 
As per claim 4, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 3, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
wherein displaying the second venue map comprises replacing the first venue map with the second venue map within the venue map region while in the same page of the web interface.
 Geisler teaches that, as the dates are filtered and toggled by the user, the map may be updated with the seating arrangement for the second event at the second date, and therefore teaches that the second venue map may replace the first map while within the same page of the web interface. (Geisler: paragraph [0109])
As per claim 6, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
wherein the first venue map is a seat level venue map configured with a color-coded seating scheme based on price levels for each seat from the available first inventory.
 Geisler teaches that the map may comprise a seat level map which is color coded based on price levels for the inventory displayed. (Geisler: paragraph [0019, 62-63, 85, 109])
As per claim 7, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
wherein the ticketing system is as a desktop computer-implemented ticketing system.
 Geisler teaches that the ticketing system may be a desktop computer implemented ticketing system. (Geisler: paragraph [0034, 76], Fig. 1)
As per claim 8, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
wherein the ticketing system is as a mobile computer-implemented ticketing system.
 Geisler teaches that the ticketing system may be a mobile computer implemented ticketing system. (Geisler: paragraph [0034, 76], Fig. 1)
As per claim 10, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
further comprising determining, by an analytics engine of the ticketing system, one or more optimal seats for purchase corresponding to one or more predetermined price ranges;
Geisler teaches that those tickets with the highest perceived value may be determined and displayed to the user. (Geisler: paragraph [0019, 62-63, 85, 109])
further comprising displaying, by the venue map, the one or more optimal seats.
 Geisler teaches that those tickets with the highest perceived value may be displayed to the user. (Geisler: paragraph [0019, 62-63, 85, 109])
As per claim 11, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
determining, by an analytics engine of the ticketing system, one or more optimal subsets of seats for purchase corresponding to the desired number of seats for purchase;
Geisler teaches that those tickets with the highest perceived value may be determined and displayed to the user. (Geisler: paragraph [0019, 62-63, 85, 109]) Geisler further teaches that the seats 
and displaying, by the venue map, the one or more optimal subsets of seats. 
 Geisler teaches that those tickets with the highest perceived value may be displayed to the user. (Geisler: paragraph [0019, 62-63, 85, 109]) Geisler further teaches that the seats desired may be a block of seats, and therefore teaches the determination and display of a subset of seats determined to be optimal. (Geisler: paragraph [0055, 57])
 As per claim 24, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim further teaches:
 wherein the set of desired seats is determined using demographic information for the user.
 Scarborough, as outlined above, teaches that a user may be identified as a "good actor" based on their determined income level (demographic information used to segment the user), and in response to such, the user may be offered the opportunity to purchase special seats which are a subset of the available seats. (Scarborough: paragraphs [0042, 66]) Scarborough further teaches that, when the user is offered the opportunity to reserve such seats, the specially identified seats for the user may be identified and displayed on a map. (Scarborough: paragraphs [0129-130]) Thus, Scarborough teaches that the seats displayed on the map which may be selected by the user have been determined using the demographic information of the user. The motivation to combine Scarborough persists. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Scarborough further in view of Guggenheim in view of Kim (U.S. PG Pub. No. 20140195277; hereinafter "Kim").
As per claim 5, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. With respect to the following limitation:
wherein the first venue map is a scalable vector graphic displayed by the web interface.
Geisler teaches a map in the form of a graphic displayed on the web page. (Geisler: paragraph [0018], Figs. 6-7) Geisler, however, does not appear to explicitly teach that the map is a scalable vector graphic.
Kim, however, teaches that a seat map may be presented in scalable vector graphic format. (Kim: paragraph [0116]) Kim teaches combining the above elements with the teachings of Geisler in view of Scarborough further in view of Guggenheim for the benefit of allowing a user to automatically or manually create a flexible seating map that user can quickly modify to dynamically reflect a seating configuration of an evolving venue and to create a dynamic seating chart that can be easily managed and changed as the seats and venue evolve. (Kim: paragraphs [0006-7, 10]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim with the teachings of Geisler in view of Scarborough further in view of Guggenheim to achieve the aforementioned benefits.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Scarborough further in view of Guggenheim in view of Orenstein (U.S. PG Pub. No. 20110178827; hereinafter "Orenstein").
As per claim 9, Geisler in view of Scarborough further in view of Guggenheim teaches all of the elements of claim 1, as outlined above. With respect to the following limitation:
further comprising displaying, by the web interface, related merchandise for purchase related to the first event.
Geisler teaches that "show-related" items may be presented to the user for purchase. (Geisler: paragraph [0067-73])
To the extent that Geisler in view of Scarborough further in view of Guggenheim does not explicitly teach that merchandise is presented, Orentstein teaches this element. Orentstein teaches that when event tickets are offered to users for purchase, merchandise related to the event may also be offered. .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Scarborough further in view of Guggenheim further in view of Valentino (U.S. PG Pub. No. 20130268899; hereinafter "Valentino").
As per claim 14, Geisler in view of Scarborough further in view of Guggenheim teaches all of the limitations of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim does not appear to explicitly teach:
displaying, by the web interface, a view comparison of the one or more optimal seats and the one or more upgraded seats;
 Valentino, however, teaches that a display on a web interface may comprise a view comparison of two seats selected by the user for comparison. (Valentino: paragraphs [0009, 55], Fig. 9A) Valentino teaches combining the above elements with the teachings of Geisler in view of Scarborough further in view of Guggenheim for the benefit of giving consumers a better understanding of the view from selected seats. (Valentino: paragraph [0007]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Valentino with the teachings of Geisler in view of Scarborough further in view of Guggenheim to achieve the aforementioned benefits.
Geisler in view of Scarborough further in view of Guggenheim further in view of Valentino further teaches:
and wherein the view comparison includes an interface to display a seat view images for each of the one or more optimal seats and each of the one or more upgraded seats.
Valentino teaches that a display on a web interface may comprise a view comparison of two seats selected by the user for comparison. (Valentino: paragraphs [0009, 55], Fig. 9A) The motivation to combine Valentino persists.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Scarborough further in view of Guggenheim and further in view of Kowal et. al. (U.S. PG Pub. No. 20040158536; hereinafter "Kowal").
As per claim 21, Geisler in view of Scarborough further in view of Guggenheim teaches all of the limitations of claim 1, as outlined above. Geisler in view of Scarborough further in view of Guggenheim does not appear to explicitly teach:
wherein the demographic information is used to determine a plurality of different selectable price ranges for the set of desired seats.
 Kowal, however, teaches that a given reservation product's price may be determined based on market segmentation, wherein different prices may be selected for different demographics of customers. (Kowal: paragraphs [0020, 48, 52, 57, 65], Fig. 2B) Kowal teaches combining the above elements with the teachings of Geisler in view of Scarborough further in view of Guggenheim for the benefit of taking into account the indirect value of a customer in determining the price of a given resource such as shopping dining and the like for a given customer segment. (Kowal: paragraph [0020]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kowal with the teachings of Geisler in view of Scarborough further in view of Guggenheim to achieve the aforementioned benefits.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Scarborough further in view of Guggenheim and further in view of Gandham et. al. (U.S. PG Pub. No. 20150106134; hereinafter "Gandham").
As per claim 23, Geisler in view of Scarborough further in view of Guggenheim teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the subset of the first inventory presented to the user is determined based on information about a number of seats available within the desired price range. 
 Gandham, however, teaches that one or more subsets of seats may be displayed to a user on a given seat map, wherein the subset is displayed according to pricing information. (Gandham: paragraph [0064-65], Fig. 4) The motivation to combine Gandham persists. Gandham teaches combining the above elements with the teachings of Geisler in view of Scarborough further in view of Guggenheim for the benefit of allowing a group of people may be able to sit in a grouped configuration that prevents one member of the group from sitting undesirably far from another member of the group (e.g., along a common row) and to allow a user to limit the available seats that are displayed to the user based on seat features. (Gandham: paragraph [0020, 64]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gandham with the teachings of Geisler in view of Scarborough further in view of Guggenheim to achieve the aforementioned benefits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EMMETT K. WALSH/Examiner, Art Unit 3628